                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TRINA HILL,                                         Case No. 4:18-cv-01474-HSG (KAW)
                                   8                    Plaintiff,                           ORDER REGARDING 3/4/19 JOINT
                                                                                             LETTER RE REQUESTS FOR
                                   9             v.                                          PRODUCTION OF DOCUMENTS
                                  10     GOODFELLOW TOP GRADE,                               Re: Dkt. No. 62
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          On March 4, 2019, the parties filed a joint letter in which Plaintiff Trina Hill seeks to

                                  14   compel supplemental responses and documents from Defendant Goodfellow Top Grade

                                  15   Construction, LLC concerning the employment and termination of African American employees.

                                  16   (Joint Letter, Dkt. No. 62.)

                                  17          Upon review of the joint letter, the Court finds that this matter is suitable for resolution

                                  18   without oral argument pursuant to Civil Local Rule 7-1(b), and grants, in part, Plaintiff’s request

                                  19   to compel supplemental responses.

                                  20                                   I.    RELEVANT BACKGROUND
                                  21          Plaintiff Trina Hill worked for Defendant Goodfellow Top Grade Construction, LLC as a

                                  22   laborer and “flagger” from May 19, 2017 to September 18, 2017, when Plaintiff claims she was

                                  23   constructively discharged. Plaintiff, an African American woman, alleges that she was

                                  24   discriminated against on the basis of race and sex, and was subject to retaliation for filing

                                  25   complaints regarding discrimination, in violation of Title VII.

                                  26                                        II.   LEGAL STANDARD
                                  27          The Federal Rules of Civil Procedure broadly interpret relevancy, such that each party has

                                  28   the right to the discovery of “any nonprivileged matter that is relevant to any party’s claim or
                                   1   defense and proportional to the needs of the case[.]” Fed. R. Civ. P. 26(b)(1). Discovery need not

                                   2   be admissible to be discoverable. Id. The court, however, “must limit the frequency or extent of

                                   3   discovery otherwise allowed” if “(i) the discovery sought is unreasonably cumulative or

                                   4   duplicative, or can be obtained from some other source that is more convenient, less burdensome,

                                   5   or less expensive; (ii) the party seeking discovery has had ample opportunity to obtain the

                                   6   information by discovery in the action; or (iii) the proposed discovery is outside the scope

                                   7   permitted by Rule 26(b)(1).” Fed. R. Civ. P. 26(b)(2)(C). Furthermore, “[t]he court may, for good

                                   8   cause, issue an order to protect a party or person from annoyance, embarrassment, oppression, or

                                   9   undue burden or expense,” including by precluding discovery, by conditioning disclosure or

                                  10   discovery on specified terms, by preventing inquiry into certain matters, or by limiting the scope

                                  11   of discovery to certain matters. Fed. R. Civ. P. 26(c)(1). “Rule 26(c) confers broad discretion on

                                  12   the trial court to decide when a protective order is appropriate and what degree of protection is
Northern District of California
 United States District Court




                                  13   required.” Seattle Times Co. v. Rhinehart, 467 U.S. 20, 36 (1984).

                                  14                                        III.    DISCUSSION
                                  15          Here, Plaintiff seeks an order requiring Goodfellow to produce information or documents

                                  16   sufficient to show the number of African Americans it employed and terminated each month from

                                  17   October 2017 to present. (Joint Letter at 1.) Goodfellow has already produced the requested

                                  18   information for May through September 2017, the period of Plaintiff’s employment, and objects to

                                  19   any further production on the grounds that the production would be overbroad and unduly

                                  20   burdensome, and that the information sought is not relevant. Id.

                                  21          Specifically, Defendant contends that the request is unduly burdensome, because it took 16

                                  22   hours to manually search the employment records to obtain the information for the five months of

                                  23   Plaintiff’s employment. (Joint Letter at 5.) Plaintiff argues that Defendant can rely on the

                                  24   spreadsheet it made during the initial search. Id. at 4. Goodfellow contends that it cannot, because

                                  25   the information entered in the spreadsheet is limited to May through September 2017. Id. at 5.

                                  26          Moreover, Plaintiff’s solution of producing redacted personal files is no less burdensome,

                                  27   because Goodfellow would still have to conduct the same manual search to determine who worked

                                  28   between October 2017 to present, and then search their files to determine if they self-identified as
                                                                                         2
                                   1   African American. (See Joint Letter at 3, 5.)

                                   2          Plaintiff cites to Greene v. Safeway stores, Inc., 98 F.3d 554, 561 (10th Cir. 1996), in

                                   3   support of her contention that the information relates to Goodfellow’s pattern and practice of

                                   4   discriminating against African American employees. (Joint Letter at 2.) Moreover, Plaintiff argues

                                   5   that the demographic information is in the sole possession of Defendant, such that she has no other

                                   6   way to obtain it except through discovery. (Joint Letter at 3.)

                                   7          By way of compromise, Defendant has offered to produce demographic data reflecting the

                                   8   number of African American employees terminated by Plaintiff’s direct supervisor, Mr. Garcia, at

                                   9   the Chase Center job site for the three-month period following her employment (October to

                                  10   December 2017). (Joint Letter at 5.) Defendant cites to Greene in support of its compromise, and

                                  11   contends that Mr. Greene presented demographic data from during his employment and three

                                  12   months after his employment was terminated, and only for those employees who reported to
Northern District of California
 United States District Court




                                  13   Defendant’s newly-hired president. Id. This is not entirely accurate. In Greene, the plaintiff’s

                                  14   direct supervisor was Safeway’s Chief Operating Officer, not the new president. 98 F.3d at 555. It

                                  15   is unclear who the direct supervisors for the other eight executives were. See id. at 560.

                                  16   Regardless, here, Plaintiff was not an executive reporting to the head of the company. Rather, she

                                  17   was a laborer reporting to one supervisor, of which there appears to be multiple, so limiting

                                  18   discovery to her supervisor is inappropriate. Thus, the Court finds that demographic data for all

                                  19   African American employees hired, terminated, and retained at the Chase Center job site from

                                  20   October to December 2017, regardless of supervisor, is proportional to the needs of the case,

                                  21   because, as Plaintiff argues, Defendant alone has access to this information.

                                  22                                        IV.    CONCLUSION
                                  23          In light of the foregoing, Defendant is ordered to produce the demographic information or

                                  24   documents sufficient to show the number of African Americans Goodfellow employed and

                                  25   terminated each month from October to December 2017 within 14 days of this order.

                                  26          IT IS SO ORDERED.

                                  27   Dated: April 25, 2019                                 __________________________________
                                                                                             KANDIS A. WESTMORE
                                  28                                                         United States Magistrate Judge
                                                                                         3
